DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Regev (WO 2019/113499).
Regarding claim 1, Regev discloses a method, comprising: receiving a first cell population; 
detecting a genetic profile of said first cell population (¶ [0063], thereby generating a plurality of clonal cell populations wherein each clonal cell population results from expanding one of the plurality of cells introduced with the plurality of perturbations); 
comparing said genetic profile of said first cell population to a reference genetic profile that corresponds to a first cell line (¶ [0023], epigenetic and/or phenotypic differences in single cells compared to one or more cells that did not receive any perturbation, and detecting the perturbation(s) in single cells; and determining measured differences relevant to the perturbations by applying a model accounting for co-variates to the measured differences); 
verifying said first cell population corresponds to said first cell line based on results from said comparing (¶ [0023]); 
generating a directed tree for a plurality of additional cell populations whose lineage traces to said first cell population, wherein said directed tree includes a plurality of nodes, each corresponding to one of said additional cell populations, and directed edges between adjacent nodes representing the lineal relationship between respective cell populations (¶ [0342], a polygonal plate having an upper surface and a lower surface and a peripheral plate edge having a pre-determined depth);
 detecting a genetic profile of one of said additional cell populations (¶ [0186], inferring single-cell molecular profiles for the set of P genetic perturbations in cells); 
comparing said genetic profile of said one of said additional cell populations to the genetic profile of said first cell population to create a first determination (¶ [0023]); and 
making verification determinations for one or more of said additional cell populations which are intermediate to said first cell population and said one of said additional cell population along a directed path of said directed tree based on said first determination (¶. [0342).

Regarding claim 2, Regev discloses the method of claim 1 wherein said step of making verification determinations comprises auto-verifying all additional cell populations that are intermediate to said first cell population and said one of said additional cell populations along a directed path if said directed tree of said genetic profile of said one of said additional cell populations matches a genetic profile of said first cell population (¶ [0121], including intermediate type of data).

Regarding claim 3, Regev discloses the method of claim 1 wherein said step of making verification determinations comprises auto-verifying all additional cell populations that are intermediate to said first cell population and said one of said additional cell populations along a directed path of said directed tree of said genetic profile of said one of said additional cell populations matches said reference genetic profile (¶ [0121], including intermediate type of data; ¶ [0186]).

Regarding claim 4, Regev discloses the method of claim 1 further comprising identifying said one of said additional cell populations as anomalous when said genetic profile of said one of said additional cell populations does not match the genetic profile of said first cell population (¶ [0247], there may be a mismatch).

Regarding claim 5, Regev discloses the method of claim 4 wherein said step of making verification determinations for one or more of said additional cell populations which are intermediate to said first cell population and said one of said additional cell populations along an undirected path of said directed tree includes identifying each of said intermediate cell populations as potentially anomalous based on said identifying of said one of said additional cell populations as anomalous (¶ [0162], screening for anomaly).

Regarding claim 6, Regev discloses the method of claim 5 further comprising identifying any additional cell populations along an undirected path that does not cross a previously verified cell population of said directed tree from said one of said anomalous cell populations (¶ [0162]).

Regarding claim 7, Regev discloses the method of claim 4 further comprising comparing said genetic profile of said one of said additional cell populations to a second reference genetic profile; and identifying a contaminant in said one of said additional cell populations based on said comparing to said second reference genetic profile (¶ [0023]).

Regarding claim 8, Regev discloses a method, comprising: generating a first genetic profile for a first cell population (¶ [0023]); 
storing said first genetic profile (¶ [0023]); 
identifying a second cell population, said second cell population derived from said first cell population (¶ [0063], thereby generating a plurality of clonal cell populations wherein each clonal cell population results from expanding one of the plurality of cells introduced with the plurality of perturbations);
 classifying a process by which said second cell population was derived from said first cell population (¶ [0125], classifying cells); 
generating a second genetic profile corresponding to said second cell population (¶ [0023], genetic profile); and 
assessing whether a third cell population is contaminated based on a comparison of said first and second genetic profiles (¶ [0606}, checking for contaminants).

Regarding claim 9, Regev discloses the method of claim 8 where said second cell population is derived from said first cell population by one or more operations from the group including passaging, a freeze-thaw cycle, treatment and modification (¶ [0066], treatments).

Regarding claim 10, Regev discloses the method of claim 8 wherein said third cell population is derived from said first cell population by one or more operations from the group including passaging, a freeze-thaw cycle, treatment and modification (¶ [0066], treatments).

Regarding claim 11, Regev discloses the method of claim 8 wherein said second and third cell populations are of the same cell lineage (¶ [0156]).

Regarding claim 12, Regev discloses the method of claim 11 wherein said second cell population is intermediate between said first cell population and said third cell population in said cell lineage (¶ [0121], including intermediate type of data; ¶ [0186]).

Regarding claim 13, Regev discloses the method of claim 11 wherein said third cell population is intermediate between said first cell population and said second cell population in said cell lineage (¶ [0121], including intermediate type of data; ¶ [0186]).

Regarding claim 14, Regev discloses the method, comprising: developing a first cell population, a plurality of cell populations constituting at least two cell lineages derived ultimately from said first cell population, and a second cell population derived from one of the plurality of cell populations of said at least two cell lineages (¶ [0023]); 
detecting a genetic profile of said first cell population (¶ [0023]); 
detecting a genetic profile of said second cell population (¶ [0023], genetic profile); and
verifying a genetic profile of one or more of said plurality of cell populations based on a comparison of the genetic profiles of the first and second cell populations  (¶ [0342).

Regarding claim 15, Regev discloses the method of claim 14 wherein said comparison of the genetic profiles comprises using low coverage genomic DNA (¶ [0018, involving sequencing DNA).

Regarding claim 16 Regev discloses the method of claim 14 further comprising generating a directed tree describing a cell lineage from said first cell population to said second cell population including identifying at least one additional cell population of said plurality of cell populations as being between said first and second cell populations (¶ [0023]).

Regarding claim 17, Regev discloses the method of claim 14 wherein a plurality of cell populations are auto-verified when the genetic profile of said second cell population matches said genetic profile of said first cell population (¶ [0023]).

Regarding claim 18, Regev discloses the method of claim 17 wherein said comparison of genetic profiles comprises using low coverage genomic DNA (¶ [0018, involving sequencing DNA).

Regarding claim 19, Regev discloses the method of claim 14 wherein a plurality of cell populations are identified as potentially anomalous if the genetic profile of said second cell population does not match said genetic profile of said first cell population (¶ [0247], there may be a mismatch).

Regarding claim 20, Regev discloses the method of claim 19 wherein said comparison of genetic profiles comprises using low coverage genomic DNA (¶ [0018, involving sequencing DNA).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/               Examiner, Art Unit 2154